Citation Nr: 0327396	
Decision Date: 10/14/03    Archive Date: 10/20/03	

DOCKET NO.  01-08 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred in conjunction with private medical treatment 
rendered on March 26, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had over 24 years of active service at the time 
of his retirement in August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the VA 
Medical Center in Oklahoma City, Oklahoma.  

Information of record indicates the veteran is requesting 
increased disability evaluations for his various 
service-connected disabilities, a temporary total disability 
rating based on hospitalization, and a total rating based on 
individual unemployability due to the severity of his 
service-connected disabilities.  These matters are referred 
to the VARO in Muskogee, Oklahoma, for appropriate action.


REMAND

During the pendency of this matter, significant legislation 
was enacted pertaining to VA's obligation to notify and 
assist veterans in their claims for benefits.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  The well-grounded 
claim requirement was eliminated; there was expansion of the 
duty of VA to notify the appellant and his/her representative 
of requisite evidence; and there was enhancement of the duty 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA unless no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

The record reflects that the veteran has not been advised of 
the provisions of the VCAA, such as what evidence would 
substantiate his claim; or advised as to his or VA's specific 
responsibility for obtaining such substantiating evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even more recently, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Evidence of record includes a January 2002 statement from the 
veteran in which he indicated that he experienced chest pain 
in March 2001 on a Saturday and "Lawton [Oklahoma] was closed 
and OK City four hours away I wouldn't have made..."  He 
believed he would have been dead on arrival if he had been 
required to be transported to the Oklahoma City Medical 
Center.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should take such additional 
development as it deems proper with 
respect to the claim at issue.  This 
should include acquiring confirmation as 
to whether or not the veteran receives 
Medicare/Medicaid or some other form of 
health insurance.  Also for incorporation 
into the claims file is a written 
statement setting forth whether or not 
the Oklahoma City VAMC could have 
provided the needed medical care to the 
veteran in March 2001.

No action is required of the appellant until further notice 
is obtained.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




